         Case 1:19-cv-06560-RA Document 96 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    USDC-SDNY
                                                                    DOCUMENT
 THE SECRETARY OF THE U.S.                                          ELECTRONICALLY FILED
 DEPARTMENT OF HOUSING AND                                          DOC#:
 URBAN DEVELOPMENT an agency of the                                 DATE FILED: 5-21-20
 United States of America,

                             Plaintiff,                              19-CV-6560 (RA)

                        v.                                                ORDER

 ADREANA LANGSTON as Administratrix of
 the Estate of Doris T. Langston, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff filed this mortgage foreclosure action on July 23, 2019. Dkt. 8. On January

15, 2020, Plaintiff moved for a default judgment against all named Defendants, as well as

against four additional “tenants/occupants” of the mortgaged premises who were previously

identified as John Does 1-2 and Jane Does 1-2 (the “Tenant Defendants”). See Dkt. 71.

Because Plaintiff had not obtained Certificates of Default as to the four Tenant Defendants, the

Court denied Plaintiff’s motion for a default judgment without prejudice to renew after the

Clerk of Court issued the requisite Certificates of Default. See Dkt. 72. On February 19, 2020,

the Court granted Plaintiff’s motion for leave to amend the complaint to add the Tenant

Defendants to the case caption, Dkt. 79, and on February 24, 2020, Plaintiff filed its Amended

Complaint, Dkt. 82.

       No later than June 4, 2020, Plaintiff shall submit a letter updating the Court as to the

status of this case, including whether it intends to file a renewed motion for a default judgment.

If Plaintiff intends to move for a default judgment, it shall do so in accordance with Federal
         Case 1:19-cv-06560-RA Document 96 Filed 05/21/20 Page 2 of 2



Rule of Civil Procedure 55(b)(2) and Local Civil Rule 55.2(b), as well as this Court’s Individual

Rules & Practices, including this Court's Emergency Individual Rules and Practices in Light of

COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:    May 21, 2020
          New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
